JOHN R. GIBSON, Circuit Judge,
dissenting.
I respectfully dissent. I conclude that the district court did not err in denying summary judgment on the issue of collateral estoppel, and I see nothing in the record to indicate that this issue was raised at trial or in post-trial motions. The court today recognizes the limited nature of Judge Eisele’s decision in Greer, specifically, that Judge Eisele did not formally set out findings of fact or decide whether Stultz had actual or implied consent to use the truck.
The policy at issue specifically states: “no person is considered an insured person without a reasonable belief of having permission to use [the vehicle].” In a specific interrogatory, the jury concluded that Stultz reasonably believed he had permission to use the vehicle. Stultz testified that he thought he had his grandfather’s permission to operate the pickup on the day of the accident, and was permitted to operate it alone on two other separate occasions on the day of the accident. This testimony was sufficient to support the submission of this issue to the jury. It is a different issue than that decided in Greer.
I would affirm the judgment of the district court.